.-           -.       .’                          h
     ,   :




                           7‘.




                  .




                                        OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                                                               AUSTIN




                             Bonorablr L. A. Woo&a                                                 A
                             Stat8     8up8rintindent     0r Publlo     &strllotioJi
                             Autln,      Toxar




                                                                                                       ate whloh wm




                                          -&blola       2699, Revlred      Civil               pro-
                                                                                       8tatute8,
                                      via00in part:
                                                          . and proddad           further   that
Xonorable   L. A. Woods, Pww      2




             dlrtrlct  may be trmmrerred      to another
            dlstrlat,    or to sn independent dlstrlot,
            Upon suoh term8 as msy be a@eed upon by
            the trUMt666    of eald districts    lntereated.
            ,(Aots 1905, 29th Lee., ??. 3. Ch. 124,
            Q~Q. 92, p. 288)’
            “Seation 2, Artiole 8 of ths real Aid &a,
     pace 243 of the Publla Sahool Laws of Tezss, reade
     as r0ii0ws:
                   **For the school gears thereafter,
             upon the agreement of the Board of True-
            tees of the Dlatrlots    conosrnsd or on
            petltlon   eigned by e majority of the
            quallfled   voters of the dletrlct   and
            subjeut to the approval of the County
            Superintendent    and the State Scperlnten-
            dent a district     which mey be tmabls to
            main 1aln a setisieotory   sohool may trane-
            fsr its entire aoholestlo    anrollment for
            one year to en accreditad     school of
            higher rank.’
           Wy intsrpretstlon     of this Section 2 1s that
    it aontalns two ways by whloh eohool ohildren may
    bo trsnsferred    for the duration of one year: first,
    it mny be done by an agsstient      between the two
    board8 o$ trustees     aonoernedi and second, on petl-
    tlon slensd by a prCljorltg    of the quallfled  votera
    of the district    end aubjsot to the approval of the
    County Superintendent and Stats Superlntendsnt.
    My interpretstlon    with referencr    to this se&ion
    of the law 1s aorroborated      by the last proviso in
    &tiole   269,    as quoted above.     It seems to me that
    any other oonstructioa     than this would do violence
    to the ganaral atetutr     just retsrred   to+
          “I do not believe    there’is   any conflict   between
    the two statutes.     On8 Is UUpph2lfiXltUry   to  the other,
    and method number two of tronsfarrine        as r6ierred   to
    herein is an addition    to nmber one as aorrobmt6d
    by thb general statute.
 Xonoreble       1.. A. Woods, pace 3


            “Do you agiree with me on this       lnterpretetlon?
       I? not, why not?”
              Tou wish to know whether you, a6 State Superlnten-
 dent, must under Seotion 2 above quoted approve the transfer
 wizen the boards o? trustees   o? the distrlots  IAvolYsd have
 agreed to suah transfer.     It 113 our opinion that tour approval
 16 required.

           In the oese d? LToCorkel County SUpOrlAteAdeAt I.
Dlatrlat  Truteteas of Robinson Sprhga Sahool Dist. No. 76 of
Comenohe County at al., 121 S. ii'. (26) 1048, the oourt had
before it for aonsideration    ths followln~  provision of the
1937 rural ald bllljAat6     1937, Ch. ~$77c,Sec. 17)r
             wgTrans?er of ~ntlre District.          OA the aveo-
       ment of the bosrd Of trustees        0: the dietriots    COA-
       oerned or on p6tItIon 6I ed by e majority            o? the
       qUelI?ltd  voters o? the r lstriot       and aubjeot to the
       approrel of the County Superintendent and State
       Superintendent,    the trustee6    o? a dl6trlct    which
      6my be unsble to melnteln e satlsfeotory           sohool may
       transfer its entire soholastio        enrollment,   or any
      nurPb6r o? -eden     thereof,    to 6 oonvenlent school a?
      hi&her rank and ln such event all o? the funds o?
      the 416trloC     Includln~ the St&e aid to whlah the
      dlatriat   no&    othenrlse     be entitle4   tider the pro-
      Yioiona of thl6 Aat, or suoh pxopartionate           p%rt
      thereo? ae 166x be AeO66saTy, msy be used in aarry-
      iag out said agreenent.*D
             One can r@sdfly 6~8 the slmllarlty       of this provl-
slon and tha one uuder aomldaratlon.          IA iaot    with the
exception    of the word %he* inserted      in W.s 1911 aat, the
language providing     for the approval o? the tdans?er by the
State Superintendent      is the same In both sots.      The court
held that the approval o? the oounty UuperIAten46At 6~4 the
State Superintendent was required whether the transfer          WM
made oc amesllent     o? the trustees or on the p@titIOn sI@W4
tiy 6 plajorlty oi'the    quellrled voters,    2s quote the iollow-
1~6 iran the opinion of the oourtr
             0
                   .ft (Section 17) simply authorize6      thS trUS-
     tees 0; &taln         districta   whloh mag be unable to
     ralntaln     a satl~feotorg     aohool therelA to make the
     transfer     provided    ior, subjeat to the aondltlons
     ipealflad,      among whloh being thst the transfer     be
     rubjeot    to the approval      o? the &unty Superinten-
     dent an4 State Superlnteodent,         q , ,


                   .
Honorable   I.. A. ktoda,   paSe I,


             ”   . Aleo, in either   oaas, wa think the
      tran&‘Is     to be msdr *subjeot to the afiproral
      OS the, County Superintendent   and State Suprlntan-                 ’
      dent.“’   (Paranthstloal  Insertlen  &dad)
              We are o? the oplalon that this oaee preoludes    any
holdlnc other than thst the approval of the State Superinten-
dent Is required on all transfers     msde under Seotlon   2 of
Art1010 VIII.      You have lnrormsd us thet you ham horetorore
a proved all thuiafera     mnde under Mtlole  VIII.’ You have,
t ii ereforo, &et the requirements  of the rural aid bill.
            le.do    not think that the conclusion irhloh we here
reached meem that there la any oonrliot             in Seotion 2 and
the Seneral law.       Seotlon 2 merely sets up a way in whloh
the entlre enrollment of a sohool may be tranoferrcd             under
the oondltlon    specified,     and provision    la mds for tke pay-
ment’ of aid to the reo6lTinS       district.     It is too elemntarp
to rsqulro   citation    of authority     thnt before money aan br
paid out under an item o? ap~roprlatlon,           the terms under
whloh the appropriation       is made must be met. ‘Both the stat-
utes, whloh you oite in your letter          w@re In the statute   books
at the time that the XoCorkc4 Oase W:BE decided.             As we have
atated before      it is our opinion that the XcCorkel case Is
bindlnc oa tds departaent as to the oonolanlon aMOun0ed.
            You are  therefore,   respectfully    advised that the
approval of the State Superintendent       is required on all trana-
fexs made under Section 2 of Artiole       VIII or the rural aid
bill whether the transfer     la on agreament of the trustees      or
on petition   OS the ualifled    Voters.    The answer to your
question is a negat 9ve one for the reason8 heretofore        Given.
                                           Very truly   poum,



                                      By   /8/   C&or&e ti. Sparks
                                                 George 8. Sparks
                                                        Aesittent
CWS:ld
APPROVEDOCT 19, 1942
/a/   Gerald 0. Mann                                AFFROITD
ATTORNEY  GlWXR&  OF TFXAS                       OPIMIO~ cmITTEE
                      z                          BY BKB
                                                    OEAm